DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-4, 6-8, 10-11, 13-22, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “them” in line 6. It is not clear what “them” is meant to refer to making the claim indefinite. Similarly, claim 1 recites the limitation “it” at line 12. Again, it is not clear what “it” is meant to refer to making the claim indefinite.
Dependent claims 2-4, 6-8, 10-11, 13-22, and 39  are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 refers to The simulator according to claim 9, which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
tool identifying means for identifying which of the plurality of tools has been connected to them” in claim 1 and “haptic feedback means” in claims 14, 17, and 18 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11, 13-19, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20140276950 (“Smaby”).
Concerning claim 1, Smaby discloses A simulator (¶ [0058], ¶ [0013]) comprising a first robot arm, a second robot arm (Fig. 4 (manipulator arms 100), ¶ [0072]) and a controller (Figs. 8-10 (workspace controller 862, joint space controller 858) ¶ [0047] (“The robotic systems will often comprise telerobotic, telesurgical, and/or telepresence systems that include processors configured as master-slave controllers. By providing robotic systems employing processors appropriately configured to control a number of different manipulator assemblies, such as different robotic arms and/or surgical tools, the flexibility of the robotic systems in performing surgical procedures may be significantly increased.”), ¶ [0072] (“the support structure 110 may include electronic components such as processors, storage elements, etc.”)), the first robot arm having a connector at a distal end for interchangeably connecting to a plurality of tools Fig. 4, Fig. 5 (instrument holder 510), ¶ [0072], ¶ [0063], ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”), ¶ [0130], ¶ [0138], ¶ [0189])), the second robot arm having a connector at a distal end for interchangeably connecting to the plurality of tools(Fig. 4, Fig. 5 (instrument holder 510), ¶ [0072], ¶ [0063], ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”), ¶ [0130], ¶ [0138], ¶ [0189]), wherein each of the connectors comprises tool identifying means for identifying which of the plurality of tools has been connected to them (Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc.”), ¶ [0164], ¶ [0167], ¶ [0189]), at least one of the plurality of tools is configured to be connected to the connector of the first robot arm or to the connector of the second robot arm (Figs. 14B-C, ¶ [0011], ¶ [0013] Showing and describing how one imaging device may be connected to the first or second arm and one surgical tool may be connected and swapped from the first to the second arm.), whereby the controller is operable to simulate at least two different procedures in response to the attachment of different tools associated with the different procedures to the robot arms (¶ [0047] (“By providing robotic systems employing processors appropriately configured to control a number of different manipulator assemblies, such as different … surgical tools, the flexibility of the robotic systems in performing surgical procedures may be significantly increased.”), ¶ [0048] (“Actuation of the end effector (such as opening or closing of the jaws of a gripping device, energizing an electrosurgical paddle, activating air pressure for a vacuum, or the like) will often be separate from, and in addition to, these manipulator assembly degrees of freedom.”), ¶ [0074], ¶ [0063], ¶ [0065] (“The patient side cart 54 can use an imaging device, such as a stereoscopic endoscope, to capture images of the procedure site and output the captured images to an electronics cart 56 (such as the electronics cart 24 in FIG. 1A). As discussed above, the electronics cart 56 can process the captured images in a variety of ways prior to any subsequent display. For example, the electronics cart 56 can overlay the captured images with a virtual control interface prior to displaying the combined images to the surgeon via the surgeon's console 52.”), ¶ [0070], ¶[0072], ¶ [0086]-[0087] describing a procedure that may be performed when an wristed endoscope 620 is the attached tool, ¶ [0088]-[0090] (describing a procedure that may be performed when a vacuum source tool is attached), ¶ [0196] many minimally invasive diagnostic or surgical procedures (¶ [0063]) may be simulated or performed and will be constrained by which of a variety of different surgical and non-surgical tools are attached to the manipulator arms.) and at least one of the plurality of tools has different associated procedures depending upon the manner in which it is connected to the robot arms (¶ [0082] (“the tool connector 514 may include one or more output couplers (not shown) that may mechanically engage with corresponding input couplers of a tool, where movement (e.g., rotation, translation, etc.) of the output coupler causes a corresponding movement of the input coupler via the mechanical engagement.”), ¶ [0085], Figs. 6B  (wristed endoscope 620) and 6D (non-wristed endoscope 640), ¶ [0086], ¶ [0092] describing one tool, an endoscope that may be attached as in Fig. 6D without a “wrist” or with a “wrist” as in figure 6B. The wristed endoscope is used to perform different surgical procedures as it has more degrees of freedom (¶ [0092])).
	
Concerning claim 2, Smaby discloses The simulator as claimed in claim 1, further comprising a third robot arm with a connector at a distal end for connecting to the tool. (Fig. 4, ¶ [0072] (“The patient side cart 22 shown includes four manipulator arms 100”)).
Concerning claim 3, Smaby discloses The simulator as claimed in claim 1, further comprising a third robot arm and a fourth robot arm, wherein the third and fourth robot arms comprise connectors at their distal ends (Fig. 4, ¶ [0072] (“The patient side cart 22 shown includes four manipulator arms 100”)).
Concerning claim 4, Smaby discloses The simulator according to claim 1 wherein the controller detects movement of, and/or forces applied to the robot arms actuates the robot arms to apply force feedback to the tool in response (¶ [0098] (“The control system may include one or more processors for effecting control between the master control device input and responsive robotic arm and surgical instrument output and for effecting control between robotic arm and surgical instrument input and responsive master control output in the case of, e.g., force feedback.”), ¶ [0101], ¶ [0103]).
 The simulator according to claim 1 wherein the tools each comprise one or more connecting elements for connecting to the connectors at the distal ends of the robot arms (Figs. 6A-6D, ¶ [0084] FIG. 6A shows a surgical tool 600 that includes a proximal chassis 602, an instrument shaft 604, and a distal end effector 606 having a jaw 608 that can be articulated to grip a patient tissue. The proximal chassis 602 includes a frame 612 and, in some embodiments, a spring assembly 610, that is shaped to engage with the distal end of a manipulator arm (e.g., shaped to connect to the tool connector 514 described with reference to FIG. 5), ¶ [0086] (“A housing 626 allows the surgical instrument 620 to releasably couple to a manipulator located at the opposite end of the shaft 624.”), ¶ [0088], ¶ [0091]).
Concerning claim 7, Smaby discloses The simulator according to claim 6 wherein at least one of the plurality of tools is configured to be connectable to one or to a plurality of the connectors in use (Figs. 6A-6D, ¶ [0084] FIG. 6A shows a surgical tool 600 that includes a proximal chassis 602, an instrument shaft 604, and a distal end effector 606 having a jaw 608 that can be articulated to grip a patient tissue. The proximal chassis 602 includes a frame 612 and, in some embodiments, a spring assembly 610, that is shaped to engage with the distal end of a manipulator arm (e.g., shaped to connect to the tool connector 514 described with reference to FIG. 5), ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”)).
Concerning claim 8, Smaby discloses The simulator according to claim 6 wherein at least one of the plurality of tools comprises at least two portions which are displaceable with respect to each other and both of which are connectable to a connector. [0074] (“Regarding surgical tool 26, a variety of alternative robotic surgical tools or instruments of 
Concerning claim 10, Smaby discloses The simulator according to claim 9 wherein each tool comprises an electronic key that permits the controller to automatically sense which tool is connected to a connector (Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc.”), ¶ [0164], ¶ [0167], ¶ [0189] The stored “tool identifier” is an electronic key that allows automatic determination of the type of attached tool.).
Concerning claim 11, Smaby discloses The simulator according to claim 10 wherein one or more procedures are associated with each of the plurality of tools (¶ [0047] (“By providing robotic systems employing processors appropriately configured to control a number of different manipulator assemblies, such as different … surgical tools, the flexibility of the robotic systems in performing surgical procedures may be significantly increased.”), ¶ [0048] (“Actuation of the end effector (such as opening or closing of the jaws of a gripping device, energizing an electrosurgical paddle, activating air pressure for a vacuum, or the like) will often be separate from, and in addition to, these manipulator assembly degrees of freedom.”), ¶ [0074], ¶ [0063], ¶ [0065] (“The patient side cart 54 can use an imaging device, such as a stereoscopic .
Concerning claim 13, Smaby discloses The simulator according to claim 11 wherein one or more of the plurality of tools comprises one or more sensors (¶ [0067] (“position, force, and tactile feedback sensors (not shown) may be employed to transmit position, force, and tactile sensations from the tools 26 back to the surgeon's hands through the input control devices 36.”), ¶ [0084] (“information may be communicated between elements of the tool 600 (e.g., motors, actuators, sensors, etc.) and elements of the manipulator arm.”), ¶ [0088]).
Concerning claim 14, Smaby discloses The simulator according to claim 13 wherein one or more of the plurality of tools comprises one or more haptic feedback means (¶ [0067] (“position, force, and tactile feedback sensors (not shown) may be employed to transmit position, force, and tactile sensations from the tools 26 back to the surgeon's hands through the input control devices 36.”), ¶ [0084] (“information may be communicated between elements of the tool 600 (e.g., motors, actuators, sensors, etc.) and elements of the manipulator arm.”) Sensors in the tool are a means for providing haptic feedback to the surgeon’s hands at the input control devices.).
 The simulator according to claim 14 wherein one or more of the plurality of tools comprises a memory unit (¶ [0122], ¶ [0009] (“some techniques for providing system compatibility with new tools have been disclosed, such as those discussed in U.S. application Ser. No. 12/114,082 filed May 2, 2008 (U.S. Pat. No. 7,983,793), entitled "Tool Memory-Based Software Upgrades for Robotic Surgery," the disclosure of which is incorporated herein by reference in its entirety”). The incorporated U.S. Pat. No. 7,983,793 discloses “A first additional tool has a memory with additional tool data or code.” in col. 2 ll. 53-54.)
Concerning claim 16, Smaby discloses The simulator according to claim 15 wherein the memory unit stores parameters for the controller to use to simulate a procedure associated with the tool (¶ [0009], The incorporated U.S. Pat. No. 7,983,793 discloses “A first additional tool has a memory with additional tool data or code. The memory of the processor may lack this additional tool data or code prior to coupling of the first additional tool to the robotic arm. The first tool transmits the additional tool data or code to the processor via the tool signal interface. The processor stores the additional data or code in the processor memory for use in directing movement of the robotic arm.” Additional data or code that directs movement of the arm constitutes simulating a procedure.).
Concerning claim 17, Smaby discloses The simulator according to claim 16 wherein the sensors, the haptic feedback means and/or the memory units are in electrical communication with the controller. (¶ [0081]-[0082] (“In another embodiment, the manipulator arm 500 may include a tool connector 514 that is shaped to engage with a corresponding connector on the tool. The tool connector 512 may include one or more elements for communicating information between elements of the tool (e.g., motors or other actuators, 
Concerning claim 18, Smaby discloses The simulator according to claim 17 wherein the sensors, the haptic feedback means and/or the memory units are in electrical communication with the controller via a pathway of one or more electrical conductors extending from the controller, along the a length of the robot arms and through an electrical connection made between the connector and the tool (¶ [0081]-[0082] (“In another embodiment, the manipulator arm 500 may include a tool connector 514 that is shaped to engage with a corresponding connector on the tool. The tool connector 512 may include one or more elements for communicating information between elements of the tool (e.g., motors or other actuators, sensors, etc.) and elements of the manipulator arm 500 (e.g., electrical and/or optical conductors in the links, electrical and/or optical components of the support structure connector 512, etc.). For example, the manipulator arm 500 may include conductors (e.g., wires or optical fibers) arranged between and coupled to one or more components of the support structure connector 512 and the tool connector 512.”), ¶ [0119], ¶ [0067], ¶ [0123] (“The tool identification unit 845 may be implemented using one or more of a variety of techniques. For .
Concerning claim 19, Smaby discloses The simulator according to claim 1 wherein the connectors comprise electrical connectors for transmitting power and/or data between the simulator and the tool connected to the connectors (¶ [0081]-[0082] (“In another embodiment, the manipulator arm 500 may include a tool connector 514 that is shaped to engage with a corresponding connector on the tool. The tool connector 512 may include one or more elements for communicating information between elements of the tool (e.g., motors or other actuators, sensors, etc.) and elements of the manipulator arm 500 (e.g., electrical and/or optical conductors in the links, electrical and/or optical components of the support structure connector 512, etc.). For example, the manipulator arm 500 may include conductors (e.g., wires or optical fibers) arranged between and coupled to one or more components of the support structure connector 512 and the tool connector 512.”)).
Concerning claim 39, Smaby discloses The simulator according to claim 1 wherein the tool identifying means comprises electronic or digital detecting elements ((Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc. … The tool identification unit 845 may be operable to communicate the tool identifier to other elements of the robotic system, such as elements of the support structure.”), ¶ [0164], ¶ [0167], ¶ [0189]) The tool identifying means uses electronic detecting elements such as the tool identifier which is communicated over wires to the controller.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 10-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaby in view of US Patent Pub. No. 20130189663A1 (“Tuchschmid”). 
Concerning claim 1, [R1] discloses A simulator (¶ [0058], ¶ [0013]) comprising a first robot arm, a second robot arm (Fig. 4 (manipulator arms 100), ¶ [0072]) and a controller (Figs. 8-10 (workspace controller 862, joint space controller 858) ¶ [0047] (“The robotic systems , the first robot arm having a connector at a distal end for interchangeably connecting to a plurality of tools Fig. 4, Fig. 5 (instrument holder 510), ¶ [0072], ¶ [0063], ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”), ¶ [0130], ¶ [0138], ¶ [0189])), the second robot arm having a connector at a distal end for interchangeably connecting to the plurality of tools(Fig. 4, Fig. 5 (instrument holder 510), ¶ [0072], ¶ [0063], ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”), ¶ [0130], ¶ [0138], ¶ [0189]), wherein each of the connectors comprises tool identifying means for identifying which of the plurality of tools has been connected to them (Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc.”), ¶ [0164], ¶ [0167], ¶ [0189]), at least one of the plurality of tools is configured to be connected to the connector of the first robot arm or to the connector of the second robot arm (Figs. 14B-C, ¶ [0011], ¶ [0013] Showing and describing how one imaging device may be connected to the first or second arm and one , whereby the controller is operable to simulate at least two different procedures in response to the attachment of different tools associated with the different procedures to the robot arms (¶ [0047] (“By providing robotic systems employing processors appropriately configured to control a number of different manipulator assemblies, such as different … surgical tools, the flexibility of the robotic systems in performing surgical procedures may be significantly increased.”), ¶ [0048] (“Actuation of the end effector (such as opening or closing of the jaws of a gripping device, energizing an electrosurgical paddle, activating air pressure for a vacuum, or the like) will often be separate from, and in addition to, these manipulator assembly degrees of freedom.”), ¶ [0074], ¶ [0063], ¶ [0065] (“The patient side cart 54 can use an imaging device, such as a stereoscopic endoscope, to capture images of the procedure site and output the captured images to an electronics cart 56 (such as the electronics cart 24 in FIG. 1A). As discussed above, the electronics cart 56 can process the captured images in a variety of ways prior to any subsequent display. For example, the electronics cart 56 can overlay the captured images with a virtual control interface prior to displaying the combined images to the surgeon via the surgeon's console 52.”), ¶ [0070], ¶[0072], ¶ [0086]-[0087] describing a procedure that may be performed when an wristed endoscope 620 is the attached tool, ¶ [0088]-[0090] (describing a procedure that may be performed when a vacuum source tool is attached), ¶ [0196] many minimally invasive diagnostic or surgical procedures (¶ [0063]) may be simulated or performed and will be constrained by which of a variety of different surgical and non-surgical tools are attached to the manipulator arms.) and at least one of the plurality of tools has different associated procedures depending upon the manner in which it is connected to the robot arms (¶ [0082] (“the tool connector 514 may include one or more output couplers (not shown) that may .
To the extent Smaby does not disclose a simulator comprising at least one of the plurality of tools has different associated procedures depending upon the manner in which it is connected to the robot arms, Tuchschmid teaches this limitation (Figs. 2-3, 6 (step 2), ¶ [0048] (“The sensors 200, 201, 320 may be directly connected to the data processing unit 100 without a sensor transmitter unit 220 or tracking unit 230. When magnetic tracking sensors are used, the transmitter unit 220 may be mounted directly into the anatomy model 130, the mount 115, or the cart. When optical tracking sensors are used, a camera rather than a transmitter unit may be used and may be mounted in different places. For example, the camera may be placed far enough above the VR/AR simulator cart to allow the optical tracking sensors to substantially remain in the camera's field of view during the training manipulation.”), ¶ [0050-0051], ¶ [0052] (“The data processing unit 100 may identify an attached anatomy model 130 and tools 300, 301, 302, 303 from their respective calibration unit identification data, select a choice of possible VR/AR training scenarios matching said model and tools, and display the choice as a graphical menu onto the display screen 110 for the user to select a scenario”). The tool may be connected with or without the tool sensor 320, if for example a camera system is used as a tracking device. The data processing unit 100 will then select a choice of possible training scenarios matching the tools and setup.) It would have been prima facie obvious to one of ordinary skill in the art before 
Claims 2-4, 6-9, 10-11, 13-19 are disclosed by Smaby for the reasons set forth above in 35 U.S.C. 102.
Claims 14-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaby in view of US Patent Pub. No. 20070270685 (“Kang”). Alternatively, Claims 14-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaby in view of Tuchschmid in view of US Patent Pub. No. 20070270685 (“Kang”). 

Concerning claim 14, Smaby alone or as modified by Tuchschmid discloses The simulator according to claim 13 (See claim 13) wherein one or more of the plurality of tools comprises one or more haptic feedback means (¶ [0067] (“position, force, and tactile feedback . To the extent Smaby does not disclose wherein one or more of the plurality of tools comprises one or more haptic feedback means Kang teaches this limitation. (¶ [0108] (“The constraint may include, for example, providing haptic guidance to the user (e.g., to prevent the user from moving the tool 50 in an unsafe manner) … For a teleoperated haptic device, which includes a "master" device that is operated by the surgeon and is typically remote from the surgical site and a "slave" device that holds the surgical tool proximal to the surgical site and is controlled by the master device, the constraint may be applied to the master device, the slave device, or both.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smaby for addition of haptic feedback and constraints from Kang. Since both references teach methods and systems for modeling and performing minimally invasive surgeries using master-slave devices the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Kang because the haptic constraints of Kang could have predictably been incorporated into Smaby, a system that was already using control signals to autonomously control the robotic arms and using sensors to map the precise location of anatomy and tools. Addition of haptic boundary constraints could therefore be added as one more controller input. It would be desirable to add haptic constraints to prevent the tool from moving in an unsafe manner (Kang ¶ [0108]) it would 
Claims 15-19 are disclosed by Smaby for the reasons set forth above in 35 U.S.C. 102.
Concerning claim 21, Smaby alone or as modified by Tuchschmid discloses The simulator according to claim 4 (see claim 4). Smaby does not expressly disclose wherein the robot arms are controlled using an impedance control method wherein in response to displacement of the robot arm the controller applies resistive forces to the robot arm dependent upon the movement of the robot arm, but Kang teaches this limitation (¶ [0083] (“In a hybrid control mode, the haptic device 30 utilizes both admittance and impedance control. For example, a workspace of the haptic device 30 may be divided into a first subspace in which admittance control is used and a second subspace in which impedance control is used and/or both position and force inputs may be used to compute a force or position output.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smaby for addition of haptic feedback and constraints from Kang. Since both references teach methods and systems for modeling and performing minimally invasive surgeries using master-slave devices the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Kang because the haptic constraints of Kang could have predictably been incorporated into Smaby, a system that was already using control signals to autonomously control the robotic arms and using sensors to map the precise location of anatomy and tools. Addition of haptic boundary constraints could therefore be added as one more controller input. It would be desirable to add haptic constraints to prevent the tool from moving in an unsafe manner (Kang ¶ [0108]) it would 
Concerning claim 22, Smaby alone or as modified by Tuchschmid discloses The simulator according to claim 1 (see claim 1) Smaby does not disclose wherein the robot arms are controlled using an admittance control method wherein when a force is exerted upon the robot arm, the robot arm is displaced by the controller in a manner dependent upon the force applied, but Kang teaches this limitation (¶ [0083] (“In an admittance control mode, the haptic device 30 accepts force input and yields position (or motion) output. For example, the haptic device 30 measures or senses a wrench at a particular location on the haptic device 30 (e.g., the user interface 37) and acts to modify a position of the haptic device 30 … In a hybrid control mode, the haptic device 30 utilizes both admittance and impedance control. For example, a workspace of the haptic device 30 may be divided into a first subspace in which admittance control is used and a second subspace in which impedance control is used and/or both position and force inputs may be used to compute a force or position output.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smaby for addition of haptic feedback and constraints from Kang. Since both references teach methods and systems for modeling and performing minimally invasive surgeries using master-slave devices the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Kang because the haptic constraints of Kang could have predictably been incorporated into Smaby, a system that was already using control signals to autonomously control the robotic arms and using sensors to map the precise location of anatomy and tools. Addition of haptic boundary constraints could therefore be added as one more controller input. It would be desirable to add haptic constraints to .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaby in view of US Patent Pub. No. 20160354169 (“Suttin”). Alternatively, Claims 14-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaby in view of Tuchschmid in view of US Patent Pub. No. 20160354169 (“Suttin”). 
Concerning claim 20, Smaby alone or as modified by Tuchschmid discloses The simulator according to claim 1 (see claim 1) although Smaby teaches a variety of possible connectors, Smaby does not expressly teach wherein at least one of the connectors comprises a magnetic connector, but Suttin teaches this limitation (¶ [0051] (The connection between the coupler 147 and the tool 155 can be … a magnetic connection… or any combination thereof such that the tool 155 is removably and securely coupled to the coupler 147 in a known and repeatable manner.)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smaby for addition of a magnetic tool connector from Suttin. Since both references teach methods and systems for modeling and performing minimally invasive surgeries using robotic arms the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Suttin because the magnetic connector of Suttin is a simple design choice that could be easily swapped for the connectors disclosed in Smaby. It would also be desirable to a POSITA to use magnetic connections to increase ease of attachment and automatically guide the tool into the right connection position.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. No. 20140057236 (“Meglan”) which teaches a surgical simulator with multiple arms for simulating many types of open access surgery using a plurality of different tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
June 5, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715